By the Court.
1. The testimony of the existence and breaking off of a previous intimacy was rightly admitted. The *144whole relation Of the parties was admissible, including the whole course of the courtship.
2. Ricker’s testimony was admissible to prove the feelings of the defendant, and that he was in the receipt of information as to the plaintiff’s acts, and had not abandoned all intention oí prosecuting his addresses.
3. The evidence introduced by the defendant, that the plaintiff had the means of knowing his attentions to another woman, related to a time when the intimacy between the plaintiff and the defendant had been entirely broken off, and was immaterial to the issue, and therefore rightly rejected.
4. The order of proof was within the discretion of the presiding judge, and not a subject of exception.
5. The wife of the defendant was not a competent witness under the statutes in force at the time of the trial. Barber v. Goddard, ante, 71. Exceptions overruled.